—Judgment unanimously reversed on the law and petition dismissed. Memorandum: Supreme Court erred in directing that jail time credit be awarded to petitioner for the time he was held in Federal custody prior to the imposition of his State sentence on unrelated charges. Supreme Court, Kings County, directed that the indeterminate term imposed for the State crime run concurrently with a definite term previously imposed by Federal District Court. "Penal Law § 70.30 (3) expressly provides that jail time 'shall not include any time that is credited against the term or maximum term of any previously imposed sentence to which the person is subject’ ” (Matter of Oleandi v Russi, 144 AD2d 976). The CPLR article 78 petition for recalculation of jail time credit and the petition for a writ of habeas corpus should have been dismissed. (Appeal from Judgment of Supreme Court, Orleans County, Punch, J.— Article 78.) Present — Denman, P. J., Green, Balio, Lawton and Davis, JJ.